Citation Nr: 1542582	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo (also claimed as dizziness).

3.  Entitlement to service connection for colon cancer as due to exposure to herbicides or ionizing radiation.

4.  Entitlement to service connection for a bilateral foot disability claimed as due to treatment for colon cancer.

5.   Entitlement to service connection for a bilateral hand disability claimed as due to treatment for colon cancer.

6.  Entitlement to service connection for carotid artery stenosis claimed as due to treatment for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1970 to February 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for the issues on appeal.  This case was previously before the Board in March 2011, where, in pertinent part, the issues on appeal were remanded for additional development.  As the Board grants service connection for bilateral hearing loss and remands the other issues on appeal for additional development, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), at this time.

The Veteran testified from Nashville, Tennessee, at a November 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for vertigo, colon cancer, bilateral foot and hand disabilities, and carotid artery stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral hearing loss and remands the remaining issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  An August 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 3000 and 4000 Hz in both ears.  Further, speech discrimination was 84 percent in the right ear and 86 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 
381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  In a November 2011 rating decision granting service connection for tinnitus, VA found that the Veteran's military occupational specialty as a motor transport operator was indicative of a high probability of exposure to hazardous noise.  

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss since service separation in February 1982.  Available in-service audiometric examination readings reflect an upward shift in dB readings during service.  Further, the report from a September 1980 in-service audiometric examination reflects a reading of 25 dB in the left ear at 4000 Hz.  The subsequent report from the November 1981 service separation audiometric examination reflects a reading of 25 db in the right ear at 4000 Hz.  Such readings indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

At the November 2010 Travel Board hearing, the Veteran credibly testified to having hearing loss in service.  The report from the August 2011 VA audiometric examination also reflects that the Veteran advanced first noticing hearing loss in service.  At the conclusion of the examination, the VA examiner opined that it was less likely than not the Veteran's hearing loss was caused by in-service noise exposure.  As reason therefor, the VA examiner merely noted that the Veteran had normal hearing for VA purposes at service separation.  The VA examiner failed to address the upward dB shift between examinations or the fact that the Veteran was noted to have dB readings of 25 bilaterally at 4000 Hz.  Further, the VA examiner did not specifically opine as to what may have led to the currently diagnosed hearing loss if not the in-service noise exposure.  For these reasons, the Board finds the August 2011 opinion to be of minimal probative value.

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  In-service audiometric examinations reflect an upward shift in the dB readings, and audiometric examinations conducted at or near the time of service separation convey that the Veteran was beginning to show some degree of hearing loss at 4000 Hz.  The Veteran's lay statements of hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of bilateral hearing loss since service separation in February 1982, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Service Connection for Vertigo

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

A March 2007 VA treatment record reflects that the Veteran advanced having brief dizzy spells once every one to three weeks.  The VA physician noted that the dizzy spells were possibly caused by labyrinthitis.  Further, at the November 2010 Travel Board hearing, the Veteran testified to having vertigo or dizziness spells.  As such, in the March 2011 remand, the Board ordered a VA examination to assist in determining whether the Veteran had vertigo related to service, which included consideration of whether the Veteran may have Meniere's disease.

In September 2011, the Veteran received a VA ear disease examination.  The VA examination report includes the following statement: "Is there a history of vertigo or dizziness?  No."  There is no discussion of vertigo or dizziness beyond that statement.  The VA examiner did not address the March 2007 VA treatment record or the Veteran's previous statements advancing having vertigo/dizziness symptoms.  Further, it is unclear from the examination report whether the VA examiner considered if the Veteran's hearing loss and tinnitus (and vertigo/dizziness) were symptoms of Meniere's disease as directed in the March 2011 Board remand.  For these reasons, the Board finds that a remand for a new VA examination is necessary.

Service Connection for Colon Cancer    

The issue of service connection for colon cancer has primarily been developed on two theories, exposure to ionizing radiation and exposure to herbicides, to include Agent Orange, in service.  At the November 2010 Travel Board hearing, the Veteran testified to regularly hauling 55 gallon drums of Agent Orange while stationed in Germany from 1974 to 1977 (the Board notes that service personnel records reflect the Veteran was in Germany from January 1975 until November 1978).  To date, no attempt has been made by VA to obtain records indicating whether the Veteran may have hauled barrels of Agent Orange (or any other herbicide) while stationed in Germany during this time period.

Further, the Board notes that, while colon cancer is not listed as a presumptive disease due to herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  As such, if the evidence reflects that the Veteran was exposed to herbicides in service, a VA examination and opinion will be needed to help determine whether such exposure may have caused the currently diagnosed colon cancer.

Service Connection for Bilateral Hand and Foot Disabilities and Carotid Artery Stenosis

The Veteran has advanced that bilateral hand and foot disabilities and carotid artery stenosis were caused by the treatment for colon cancer.  As such, these issues cannot be addressed before the service connection for colon cancer issue, and they are inextricably intertwined with the issue of service connection for colon cancer as due to exposure to herbicides or ionizing radiation.  For this reason, adjudication of these issues must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment concerning the disability issues on appeal.  On remand the AOJ should contact the Veteran and inquire as to whether there are any outstanding relevant private treatment records, and also attempt to obtain any outstanding VA treatment records for the period from November 2007.


Accordingly, the issues of service connection for vertigo, colon cancer, bilateral foot and hand disabilities, and carotid artery stenosis are REMANDED for the following action:

1.  The AOJ should contact the appropriate federal custodian and request records concerning the Veteran's potential exposure to herbicides, including Agent Orange, while stationed in Germany from 1975 to 1978, and then issue a formal finding as to the Veteran's herbicide exposure in service.  The finding should consider the Veteran's November 2010 Travel Board hearing testimony that he regularly hauled 55 gallon drums of Agent Orange (or possibly another herbicide) while stationed in Germany, and that the drums were marked Agent Orange.  A copy of the finding should be sent to the Veteran.

2.  Contact the Veteran and request that he provide information as to any outstanding private medical treatment records for vertigo, colon cancer, bilateral foot and hand disabilities, and carotid artery stenosis.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment of vertigo, colon cancer, bilateral foot and hand disabilities, and carotid artery stenosis, not already of record, for the period from November 2007.  

4.  Schedule the appropriate VA examination to assist in determining the current nature and etiology of the Veteran's advanced vertigo/dizziness.  Further, if it is found that the Veteran was exposed to herbicides, to include Agent Orange, in service, then schedule the appropriate VA examination to assist in determining the current nature and etiology of the colon cancer.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Vertigo

a)  Does the Veteran have a current disability characterized by vertigo and/or dizziness, to include Meniere's disease and/or labyrinthitis?  If the VA examiner finds there is no such disability, the VA examiner should specifically address the Veteran's past contentions of vertigo and dizziness, and the March 2007 VA treatment record noting the Veteran's history of occasional dizzy spells.

b)  If the Veteran does have a current disability characterized by vertigo and/or dizziness, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed disability had its onset during a period of active service?

Colon Cancer

If the Veteran has been found to have been exposed to herbicides in service, to include Agent Orange, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed colon cancer was caused by the herbicide exposure?

5.  Then, readjudicate the issues of service connection for vertigo, colon cancer as due to exposure to herbicides or ionizing radiation, a bilateral foot disability due to treatment for colon cancer, a bilateral hand disability due to treatment for colon cancer, and carotid artery stenosis due to treatment for colon cancer.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


